Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Provisional Application No. 61/837,112, filed 06/19/2013 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020, 12/04/2020 and 05/04/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 20090024142 A1) by Morales in view of the publication (US 20090326324 A1) by Munoz et al.
Regarding claims-2 Morales discloses a laparoscopic surgical apparatus for performing a surgical procedure (Abstract, a surgical system with laparoscopic instrument), through a single incision in a patient's body (¶:[0012] recites, the laparoscopic instrument is inserted to a patient’s body through an incision), 
the apparatus comprising: a gross positioning arm supported on a platform (Fig.3) shows the system with a gross positioning arm (26) supported on a base or platform (24), 

    PNG
    media_image1.png
    582
    678
    media_image1.png
    Greyscale

the gross positioning arm including a head (Fig.4) above copied from Morales, shows different parts of the surgical system (14) wherein the arm (26) connects with a mechanical part (28), that part is considered as the head; 
at least one articulated tool positioning apparatus coupled via a tool controller to an underside of the head (Fig.4) shows a part (18) coupled to the underside of the head (28) through a mechanical piece (30). The part (18) is considered as the tool positioning apparatus, and (30) as the tool controller, 
the articulated tool positioning apparatus being configured to receive a tool for performing surgical operations (Fig.17) shows the components of the tool positioning apparatus, which is configured to receive the surgical tool (302), 
the tool controller being actuated by the head to cause movements of the articulated tool positioning apparatus for performing surgical operations (Fig.11 & 14) shows the internal structure of the head assembly with movable components such as motors, pulleys and belts, and (32) is the connecting mechanism of the head for connecting the tool controller (30), so that the tool controller can move in with respect to the head; 
Morales further discloses wherein the gross positioning arm is configured to permit the head to be positioned to facilitate insertion of the articulated tool positioning apparatus through the incision into the patient's body (¶:[0064] recites, the robot manipulators 14 are designed for positioning and orienting an effector unit which supports and possibly actuates various kinds of laparoscopic instruments), and (Fig.3) shows the arm (26) can move back and forth and thereby the head (28) also moves horizontally for proper positioning of the surgical instrument for insertion into the patient’s body. 
Morales does not specifically recite: the platform is moveable. 
In an analogous invention, Munoz discloses a robotic system for minimally-invasive surgery, which can position a surgical instrument in response to orders from a surgeon, the robot controller can perform a method for calculating the movement to be carried out by the surgical instrument, so that it reaches the desired location (Abstract). 
Munoz, shows in (Fig.1) a robotic surgical system with gross positioning arm assembly and a surgical instrument connected to that arm assembly, and the base of that robotic system has wheels for moving it closer to the surgical table. 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform in Morales’s system to be mobile for easy maneuverability, as taught by Munoz (¶:[0016]). That modification  would facilitate the correct positioning of surgical tool for insertion into a patient’s body.    
Regarding claim-3 Morales discloses all the limitations of claim-2, Morales also  discloses (¶:[0064] the base is attachable to the floor of the operation theatre and mobile when not attached), however does not specifically recite: the gross positioning arm is supported on a mobile platform, and the head is at least in part positioned by maneuvering the mobile platform to position the head to facilitate insertion of the articulated tool positioning apparatus through the incision into the patient's body. 
However, Munoz, shows in (Fig.1) a robotic surgical system with gross positioning arm assembly and a surgical instrument connected to that arm assembly, and the base of that robotic system has wheels for moving it closer to the surgical table, and thereby facilitating insertion of the surgical apparatus through the incision into the patient's body. It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as mobile which would facilitate the correct positioning of surgical tool which is ultimately supported by the platform, for insertion into a patient’s body. 
Regarding claim-4 Morales in view of Munoz discloses all the limitations of claim-3, Morales further discloses wherein the patient is supported on a surgical table during the surgical procedure ((¶:[0064] recites, a patient lying on an operation table 12 around which a plurality of robotic manipulators are disposed),  
Morales does not specifically disclose the mobile platform, once maneuvered into position, is coupled to the surgical table, however it would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to couple the platform of the robotic manipulator with the surgical table so that those do not move with respect to each other during an operation.
Regarding claim-5 Morales discloses all the limitations of claim-3, Morales does not particularly discloses once positioned, the head remains in a fixed location with respect to the patient during the surgical procedure, however it would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to keep the head in a fixed position with respect to the patient so that the laparoscopic instrument cannot move once inserted into the patient’s body. 
Claims 6-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 20090024142 A1) by Morales in view of the publication (US 20090326324 A1) by Munoz et al. and further in view of the publication (US 20090024141 A1) by Stahler et al.
Regarding claim-6 Morales in view of Munoz discloses all the limitations of claim-2, Morales does not disclose wherein the at least one articulated tool positioning apparatus has a portion enclosed by a delivery tube, the delivery tube being coupled to an underside of the head and having a distal end, the delivery tube being configured to receive the at least one articulated tool positioning apparatus through the delivery tube such that the tool protrudes beyond the distal end of the delivery tube. 
In an analogous invention Stahler discloses a robotic system for controllably rotating a tool or adapter coupled to a distal portion of a medical instrument such as a catheter for minimally invasive surgery (Abstract), the invention relates to a flexible catheter instruments for performing minimally invasive diagnostic and therapeutic procedures with a robotic catheter system. During that MIS procedure endoscopes or laparoscopes may be inserted into a body cavity duct or vessel, as recited in (¶:[0004], [0008]). 
Wherein in (Fig.6) Stahler shows, a robotic surgical system, which comprises an arm (13) with an instrument driver (15), which connects a flexible catheter assembly (3). 
And (¶:[0094] with reference to Fig.9A) recites, the flexible catheter assembly (3) including a flexible guide catheter 39 and a connector portion (101a) for connecting with the driver assembly (15), and (¶:[0097] recites, that connector portion 101a has mechanism for articulating the catheter 103), and 
(Fig.10A) shows the catheter (103) which comprises a outer tube (117) connected to the articulating controller (101a), the outer tube has a bendable inner  section (123) which carries an end-effector at its distal end, the arrangement is recited in (¶:[0097] – [0099]).
The arm (13), driver assembly (15) and the mechanical portion (101a) are analogous to the arm, head and the tool controller of Morales’s robotic system. 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of carrying a single laparoscopic instrument by each robotic system, by changing the tool controller which is capable of controlling multiple laparoscopic instruments as taught by Stahler in (Fig10D) to (Fig.14AB-C). That will bring a predictable advantage of using a single robotic system instead of multiple robotic system to perform different surgical operations by using different instruments controlled by each robotic system, as disclosed by Morales in (¶:[0064]) and (Fig.1,2). 
Regarding claim-15 Morales discloses a laparoscopic surgical apparatus for performing a surgical procedure through a single incision in a patient's body, the apparatus comprising: an articulated tool positioning apparatus coupled via a tool controller to a head, the articulated tool positioning apparatus being configured to receive a tool for performing surgical operations, the tool controller being actuated by the head to cause movements of the articulated tool positioning apparatus for performing surgical operations. These limitations are similar to the limitations of claim-2, which have been discussed above.
Rest of the limitations: wherein the articulated tool positioning apparatus has a portion enclosed by a delivery tube, the delivery tube being coupled to an underside of the head and having a distal end, the delivery tube being configured to receive the articulated tool positioning apparatus through the delivery tube such that the tool protrudes beyond the distal end of the delivery tube are similar to the limitations of claim-6, and Morales in view of Stahler discloses those limitations, as discussed above for the rejection of that claim.
Regarding claims 7 and 16 Morales in view of Munoz and Stahler discloses all the limitations of claims 6 and 15 respectively. 
Wherein Stahler teaches the delivery tube is sized to receive more than one articulated tool positioning apparatus (Fig.14B-14E) shows an embodiment where two or more flexible sections pass through the outer tube, wherein each of those flexible sections carry a surgical tool. It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to use more than one bendable articulating catheter for carrying out different activities during a surgical procedure, as taught by Stahler (Fig.14c).
Regarding claims 8 and 17 Morales in view of Munoz and Stahler discloses all the limitations of claims 6 and 15 respectively, and Stahler further teaches wherein the delivery tube is sized to receive a camera, the camera being position able inside a patient through the single incision to provide a view that encompasses locations of the tool within the patient (¶:[0306] recites, a number of other catheter type instruments may also be utilized together with certain embodiments including an image capture device among other instruments). 
Regarding claims 9 and 18 Morales in view of Munoz and Stahler discloses all the limitations of claims 6 and 15 respectively, and Stahler further teaches wherein the delivery tube has a proximal end which permits the loading of the at least one articulated tool positioning apparatus and tool controller from behind the head for facilitating loading from a location that is removed from the patient (Fig.9C,D) shows an element (109) at the back end of the controller section (101a, 101b) and (¶:[0094] recites, 109 is the proximal end of the tubing 103 which is provided for insertion of catheter devices), the catheter device is equivalent to articulated tool positioner. 
Regarding claims 10 and 19 Morales in view of Munoz and Stahler discloses all the limitations of claims 6 and 15 respectively, and Stahler further shows the delivery tube comprises a connector portion (Fig.9B) shows the delivery tube (39) where it connects with mechanical portion (101a) has studs on the bottom, and (Fig.10A-C) shows the bottom of the mechanical portion (101a) which has four round elements (107) called control knobs, as recited in (¶:[0097]),  
wherein the head comprises a coupler portion including a corresponding connector portion for removably coupling the delivery tube to the head (Fig.8B,C) shows the head portion (15) has two receptacle platforms, each with four holes for coupling with the control knobs (107) of the mechanical portion (101a). 
Regarding claims 11 and 20 Morales in view of Munoz and Stahler discloses all the limitations of claims 10 and 15 respectively, Stahler further teaches wherein the delivery tube when connected via the connector to the connector of the head, causes the tool controller to be coupled for actuation by the head to move the at least one articulated tool positioning apparatus (¶:[0095] recites, the guide catheter instrument 39 have different numbers of control knobs 107 depending on the number of control elements or pull wires that are needed to control the particular instrument). 
Regarding claim-12 Morales in view of Munoz discloses the limitations of claim-2, and Stahler teaches the  tool controller is actuated by the head to cause movement of the at least one articulated tool positioning apparatus (¶:[0095] recites, the mechanical portion 101a,b are mounted to respective mounting plates on the instrument driver 15, wherein 101a,b have four control knobs for maneuvering the tool positioning catheter instrument 123. When 101a,b are mounted to the mounting platforms of the driver portion the control knobs are driven by the driver element 15), the driver element(15) is considered as the head element as claimed in claim-2. 
Regarding claim-13 Morales in view of Munoz discloses the limitations of claim-2, Morales further discloses wherein the coupler portion includes a sterile cover removably connected about a periphery of the coupler portion (¶:[0098], [0121] recite, a sterile plastic bag is used to cover the robot manipulator 14 completely from the effector unit 30, and during operation, the robotic arm 26, head element 28 and the other parts of the effector unit are enclosed in a sterile plastic bag), 
and Stahler teaches the head comprises a coupler portion for coupling to the tool controller (Fig.8C) shows mounting platforms on the head element (15), those platforms are configured to be engaged with the control knobs (107) of the tool controller (101a,b). 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales in view of Munoz et al. and Stahler et al. and further in view of the publication (US 20100174293 A1) by Orban et al.
Regarding claim-14 Morales in view of Munoz and Stahler discloses all the limitations of claim-13. However Morales, Munoz or Stahler does not disclose or suggest wherein the sterile cover has an open end that initially drapes downwardly while connecting a sterile tool controller and at least one articulated tool positioning apparatus to the coupler portion, and wherein following connecting of the sterile tool controller and articulated tool positioner, the sterile cover is configured to be raised over the head and a distal portion of the gross positioning arm to provide a sterile barrier between the head and the distal portion of the gross positioning arm and the patient. 
Orban in an analogous invention discloses a robotic surgical system, and method of providing a draping portions of the robotic surgical system to maintain a sterile barrier between the sterile surgical field and the non-sterile robotic system (Abstract). 
Wherein Orban shows in (Fig.3B) a robotic surgical system (4) with an arm (42), a head  assembly (120) that couples with a tool control assembly (52), and a surgical tool assembly (24) connected to that tool controller through a cannula (66). 
And (Fig.3A) shows a sterile drape (70), substantially covers the entire manipulator assembly including the head and tool controller section, except the cannula (66) and the tool (24), as recited in (¶:[0046]-[0048]). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sterile drape used by Morales to isolate the entire gross positioning assembly and the tool control assembly from the patient using a sterile barrier except the laparoscopic instrument portion which is intended for insertion into the body of a patient for patient safety, as taught by Orban (¶:[0047]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792